      Case 2:21-cv-00810-TLN-EFB Document 7 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA ALAN PLANTE,                                 No. 2:21-cv-00810-TLN-EFB
12                        Plaintiff,
13            v.                                          ORDER
14    SACRAMENTO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                          Defendants.
16

17

18           Plaintiff Joshua Alan Plante (“Plaintiff”), a county jail inmate proceeding pro se, has filed

19   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 23, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 6.) No timely objections

24   to the findings and recommendations have been filed. Although it appears from the file that

25   Plaintiff’s copy of the findings and recommendations was returned, Plaintiff was properly served.

26   It is Plaintiff’s responsibility to keep the Court apprised of his current address at all times.

27   Pursuant to Local Rule 182(f), service of documents at the record address of the party is fully

28   effective. E.D. Cal. L.R. 128(f).
                                                         1
     Case 2:21-cv-00810-TLN-EFB Document 7 Filed 08/31/21 Page 2 of 2


 1          The Court has reviewed the file under the applicable legal standards and finds the findings

 2   and recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed June 23, 2021 (ECF No. 6), are ADOPTED

 5   IN FULL; and

 6          2. This action is DISMISSED without prejudice.

 7          The Clerk of the Court is directed to close this case.

 8          IT IS SO ORDERED.

 9   Dated: August 31, 2021

10

11

12
                                         Troy L. Nunley
13                                       United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
